Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 06/17/2022.
In accordance with Applicant’s amendment, claims 1, 2, 4-7, and 15-17 are amended.  Claims 1-18 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The amendment to claim 15 is sufficient to overcome the §112(f) interpretation previously applied to the “RTFI module” since the module is now accompanied by sufficient structure (non-transitory media) to perform the corresponding claim functions.
The 35 U.S.C. §112(a) and §112(b) rejections of claims 15-17 are withdrawn in response to applicant’s amendment.
The 35 U.S.C. §101 rejection of claims 1-18 is withdrawn in response to applicant’s amendment, wherein the Examiner notes that the amended claims recite additional elements that, when evaluated under Step 2A Prong Two of the eligibility inquiry, impose meaningful limitation on the claim beyond merely linking the judicial exception to a particular technological environment, and are therefore sufficient to integrate the judicial exception (abstract idea) into a practical application.

Response to Arguments
Applicant's arguments with respect to the §103 rejection of claims 1-18 have been considered, but are primarily raised in support of the new limitations added to independent claim 1 (and similarly applicable to independent claim 15), and are therefore believed to be fully addressed via the updated §103 rejection set forth below. 

Claim Objection
Claims 1 and 15 are objected to because of the following grammatical error:  In the “compare” step, the claim phrase “whether the the condition” repeats the term “the.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-7 and 10-13 are rejected under 35 U.S.C. §103 as unpatentable over DeLizio (US 2018/0202822) in view of Rakah et al. (US 2018/0211541, hereinafter “Rakah”).

Claim 1:  DeLizio teaches a method comprising:
receiving by a fleet management system associated with a rideshare service an electronic ride request from a user having a user profile accessible by the fleet management system, the ride request specifying a pick-up location and a requested drop-off location within a service area and the user profile specifying at least one drop-off location preference parameter (paragraphs 56, 110-112, 123-130, 159, 229, and Figs. 1 and 12-14: embodiments provide components and functionality that enable autonomous vehicle fleets to provide widespread ride service according to various scheduling and utilization functionalities; fleet controller stores the information in a rider profile for future use; fleet controller receives the request to store drop-off location information in a rider profile associated with passenger; fleet controller receives the secure ride request; automatic ride requests indicate pick-up locations; fleet controller (or alternatively autonomous vehicle) may receive content indicating that a ride will be needed at a designated pick-up location; ride service controller presents an option to save the drop-off location information in a rider profile associated with the passenger. At stage 6, the ride service controller sends the drop-off location information and destination information for storage in a rider profile associated with the passenger; fleet controller receives the request to store drop-off location information in a rider profile associated with passenger; Ride customers may have pickup and drop-off preferences that cannot be specified using traditional addressed dereferencing via GPS mapping systems, GPS coordinates, etc. For example, a ride customer may want to be picked up in his driveway, and dropped off at a particular walkway of a building that has a specified street address…the guidance system can use its capabilities to identify a specified location, such as landmark, structure, marker etc. By using the guidance system's environment-perception capabilities, the ride controller can navigate the autonomous vehicle to very specific locations);
dispatching by the fleet management system a selected vehicle to the pick-up location (paragraph 166:  fleet controller receives acceptance of the conditions and forwards a message to the autonomous vehicle. At stage 12, the autonomous vehicle's ride controller receives the message indicating acceptance of the conditions. At stage 13, autonomous vehicle's ride controller instructs the autonomous vehicle to go to the pickup location according to the ride request and conditions. At stage 14, the autonomous vehicle's ride controller instructs the autonomous vehicle to pick-up the passenger and provide the ride according to the ride conditions and ride request);
collecting by a plurality of vehicles traversing the service area data, wherein each of the plurality of vehicles traversing the service area is equipped with at least one sensor or at least one imaging device producing the collected data (paragraphs 68, 90, 124, 144, 173, 194, 266, 272, 282, and 289: e.g., various sensors to perceive the ambient environment including cameras, lidar, radar, etc.; autonomous vehicle can employ any of its components to determine the drop-off point, such as cameras, radar, etc.; components that identify specified drop-off locations (e.g., cameras, computer vision components, etc.); fleet controller receives registration requests from autonomous vehicles. The registration requests can include autonomous vehicle profiles indicating operational parameters for each autonomous vehicle; some embodiments may the select location based on information collected from other autonomous vehicles, where the information indicates heavy ride request activity. Some embodiments may select location based on its own previous history at one or more location; information includes any suitable information collected by one or more sensors of an autonomous vehicle; autonomous vehicle may select a path based on information collected from other vehicles; may identify a drop-off point 3004 at a destination (e.g., area 3001), and select a path that causes the vehicle to arrive with the vehicle's passenger side closest to the drop-off point);
querying a database containing the collected data to obtain information regarding … the requested drop-off location (paragraphs 249-250 and 289: In some embodiments, the fleet controller includes a database associating locations and events for which coordinated drop-off may be utilized. In other embodiments, such a database may be remotely available as a service to the fleet controller, ride service controller, or autonomous vehicle; The drop-off point is a specific location at the destination, and accessible using the given path information, marker information, landmark information, or other information needed to navigate the autonomous vehicle to the drop-off point; fleet controller may store the coordination information in a database along with the ride request; autonomous vehicle may select a path based on information collected from other vehicles), and also teaches a condition of the requested drop-off location, though the condition is not obtained from the database query (paragraphs 123-127: e.g., some embodiments, if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride; user may provide touchscreen input indicating the specific drop-off location. In another example, the ride service controller may present a plurality of predetermined drop-off locations (e.g., video containing graphical overlays representing selectable drop-off locations). In response, a passenger can select a drop-off location. The ride service controller can translate the input indicate a real-world marker, location, landmark, etc.);
comparing the obtained information to the at least one drop-off location preference parameter to determine whether the condition of the requested drop-off location satisfies the at least one drop-off location preference parameter (paragraphs 123-124: Ride customers may have pickup and drop-off preferences that cannot be specified using traditional addressed dereferencing via GPS mapping systems, GPS coordinates, etc. For example, a ride customer may want to be picked up in his driveway, and dropped off at a particular walkway of a building that has a specified street address; if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride (e.g., based on the video feed or other information about the destination), the autonomous vehicle may transport the passenger to an alternative drop-off location);
if the condition of the requested drop-off location does not satisfy the at least one drop-off location preference parameter (Examiner’s Note:  The preceding limitation is conditional such that under a broadest scenario (i.e., a scenario in which the obtained data regarding the condition does satisfy the preference parameter), the method need not invoke the steps following the conditional “if” statement since the claim scope covers a scenario in which the drop-off location does satisfy the drop-off location preference parameter, such that the branching algorithm terminates on the first of the two covered alternatives, i.e., the drop-off location satisfies the location preference parameter and the passenger is then dropped off without need to invoke determination of alternative drop-off locations.  DeLizio teaches dropping off a passenger at a requested drop-off location based on satisfaction of a location preference parameter in at least paragraphs 31, 123-127, 142, 184, 191, 241, 261, 266, and 292.  Accordingly, the prior art covers the scope of the claim.  See Ex parte Katz, 2010-006083, 2011 WL 514314, at *4 (BPAI 2011) (non-precedential) (citing In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)); see also, Ex parte Masuda, 2016 WL 3036388 (PTAB May 11, 2016).  If Applicant wishes to require the subsequent steps for an “alternative drop-off location,” the Examiner suggests removing the “if” condition).
Examiner’s Note:  The following claim steps are not required because they are directed to a second/alternative sequence of steps that follow a condition that need not be invoked (i.e., a drop-off location that does not satisfy the drop-off location preference parameter), as discussed above:  determining at least one alternative drop-off location within a first distance from the requested drop-off location; querying the database containing the collected data to obtain information regarding a condition of the at least one alternative drop-off location; comparing the obtained information regarding the condition of the at least one alternative drop off location to the at least one drop-off location preference parameter to determine whether the condition of the at least one alternative drop-off location satisfies the at least one drop-off location preference parameter; and if the condition of the at least one alternative drop-off location satisfies the at least one drop-off location preference parameter, providing computer-executable routing instructions to an autonomous driving system of the selected vehicle to cause the selected vehicle to drive to the determined at least one alternative drop-off location.

DeLizio does not explicitly teach:
querying a database containing the collected data to obtain information regarding a condition of the requested drop-off location.

Rakah teaches:
querying a database containing the collected data to obtain information regarding a condition of the requested drop-off location (paragraphs 427, 431, 457, and 466:   Ride service parameters may include user preference parameters regarding a vehicle ridesharing service, for example…a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride; database access module 2410 may cooperate with database 2412 to retrieve map information, traffic data, environmental condition data, and/or any associated stored data or metadata. For example, database, module 2410 may send a database query to database 2412 which may be associated with database;  Database access module 2410 may select map information in accordance with GPS data and determined pick-up and drop-off locations specified by user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine DeLizio with Rakah because the references are analogous because the references are each directed to rideshare management features, which is within applicant’s field of rideshare services, and because modifying DeLizio to incorporate Rakah’s database query to obtain information regarding a condition of the requested drop-off location, as claimed, would serve the motivation to store, organize and provide access to information for accommodating rideshare-user preferences (Rakah at paragraph 117) and to improve user satisfaction (Rakah at paragraphs 388), such as by using the queried information for determining optimal paths and drop-off locations for rideshare vehicles and riders (Rakah at paragraph 149), and to balance the needs of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:  DeLizio further teaches if the condition of the requested drop-off location satisfied the at least one drop-off location preference parameter, providing routing instructions to the autonomous vehicle driving system to cause the selected vehicle to drive to the requested drop-off location (paragraphs 31, 123-127, 130, 135, 142, 184, 191, 205, 241, 261, 263, 266, 172, and 292: ride service controller receives drop-off location information that specifies a particular location at or about the destination. The drop-off location information can specify a landmark, marker, structure, or other physical description of a particular location at the destination; ride service controller sends the drop-off location information and destination information for storage in a rider profile associated with the passenger;  if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride (e.g., based on the video feed or other information about the destination), the autonomous vehicle may transport the passenger to an alternative drop-off location [Examiner’s Note:  As a corollary of preceding feature, it is reasonably understood that if the drop-off location is not unsatisfactory, the drop-off is executed because the location does satisfy the location preference parameter]; autonomous vehicle determines a drop-off point at which to drop off passengers. The autonomous vehicle can employ any of its components to determine the drop-off point, such as cameras, radar, etc.; Because the path has resulted in the autonomous vehicle being oriented with its passenger doors curbside, the vehicle may choose any accessible curbside location as a drop-off point; ride controller transmits information (captured during stage 13) to the fleet controller, where the information is about navigating and maneuvering the autonomous vehicle from the destination to the drop-off; the ride information can include preferences, selections, and any other information received by autonomous vehicle from one or more ride service controllers).

Claim 3:  Although DeLizio does not explicitly teach the limitation of claim 3, Rakah further teaches wherein the first distance is specified by the user in the user profile (paragraphs 112, 117-119, 395-396, and 427: may include, for example, profiles of users, such as user profiles or driver profiles; user may further input ride service parameters through, for example, a settings component; Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of DeLizio/Rakah, Rakah’s feature for specifying the first distance by the user in the user profile, as claimed, in pursuit of balancing the needs (and preferences) of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269), and to promote more efficient vehicle use and management, more user flexibility, and less air pollution associated with vehicle use through incentives/rewards for users who are willing to walk a certain distance (Rakah at paragraph 116); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4:  Each of DeLizio and Rakah further teaches providing the user with an electronic message including information regarding the condition of the requested drop-off location, wherein the electronic message is provided with a computer device (DeLizio at paragraphs 123-127, 132, 184, and 191:  e.g., ride service controller may present a plurality of predetermined drop-off locations (e.g., video containing graphical overlays representing selectable drop-off locations) [wherein the presented information represents a message provided via a computer device since it is sent/received with a computer, and because it conveys information regarding a condition of a drop-off location, e.g., condition was met and passenger drop-off completed]. In response, a passenger can select a drop-off location. The ride service controller can translate the input indicate a real-world marker, location, landmark, etc.; See also, Rakah at paragraphs 117-119, 132, 395-396, 427, and 448: message may further cause a display of an indication of an estimated walking distance from the starting point to the assigned pick-up location. In addition, the message may include an estimated walking distance from the assigned drop-off location to the desired destination [which is information regarding the condition of the drop-off location]; Transmission module 2408 may communicate confirmation messages and notification and/or alerts based on detected changes in real-time traffic data, which may then change the pick-up and/or drop-off locations for the user to alternative location [wherein the messages/notifications/alerts are provided via a computer device since they are sent/received via computer, and because they conveys information regarding a condition of a drop-off location, e.g., change, alternative location]).

Claim 5:  Although DeLizio does not explicitly teach the limitation of claim 5, Rakah further teaches providing the user with an electronic recommendation regarding the at least one alternative drop-off location, wherein the electronic recommendation is provided using the computer device (paragraphs 22, 116, 132, 429, and 448: The message may appear in different formats, for example, a text message including the estimated pick-up time, an audio message, or an image. Transmission module 2408 may communicate confirmation messages and notification and/or alerts based on detected changes in real-time traffic data, which may then change the pick-up and/or drop-off locations for the user to alternative locations. For example, ridesharing management server 150 may send information about the pick-up location to the user including walking directions to a location that is, for example, at least one block away from the user's starting point; In some embodiments, the actual pick-up location and the actual drop-off location may be different from the starting point and the desired destination. For example, the pick-up location may be of a certain distance from the starting point, where the user may be directed to for pick-up. By encouraging the user to walk to a pick-up location nearby, consistent with some embodiments, the vehicle may more easily and quickly locate the user without excessive detour, or causing excessive delay for users who are in the vehicle. Similarly, by encouraging the user to walk from a drop-off location different from but within a certain distance from the desired destination, the vehicle may be able to accommodate subsequent pick-ups, or arrive at the subsequent pick-up locations more quickly. The vehicle ridesharing service management system may provide incentives or rewards for the user who are willing to walk a certain distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of DeLizio/Rakah, Rakah’s feature for providing a user with a recommendation regarding an alternative drop-off location, as claimed, in pursuit of balancing the needs (and preferences) of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269), and to promote more efficient vehicle use and management, more user flexibility, and less air pollution associated with vehicle use through incentives/rewards for users who are willing to walk a certain distance to a different drop-off location (Rakah at paragraph 116); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  DeLizio further teaches prompting the user to select one of the requested drop-off location and the at least one alternative drop-off location (paragraphs 123-127 and 132:  e.g., ride service controller may present a plurality of predetermined drop-off locations (e.g., video containing graphical overlays representing selectable drop-off locations). In response, a passenger can select a drop-off location. The ride service controller can translate the input indicate a real-world marker, location, landmark, etc.); and providing routing instructions to the autonomous vehicle driving system to cause the selected vehicle to drive to the selected one of the drop off locations (paragraphs 125-130, 176, 251, 254, and 346:  e.g., ride service controller receives drop-off location information that specifies a particular location at or about the destination. The drop-off location information can specify a landmark, marker, structure, or other physical description of a particular location at the destination…ride service controller can translate the input indicate a real-world marker, location, landmark, etc. For example, the ride service controller may identify the drop-off location as a mailbox, or a location at 10 feet north of the mailbox on the street. In some instances, content presented to the user has been tagged to facilitate identification of landmarks, locations, markers, etc.; autonomous vehicle's ride controller receives the ride destination information and drop-off location information. At stage 12, the autonomous vehicle maneuvers to the ride destination. In some embodiments, the autonomous vehicle's ride controller uses GPS-based map navigation to navigate to the ride destination. In some embodiments, the ride controller provides navigation information to the driving and guidance controller. At stage 13, the autonomous vehicle uses the drop-off location information to navigate to the drop-off location;  At stage 18 autonomous vehicle's ride controller instructs the vehicle's driving and guidance systems to maneuver to a destination. At stage 19, the autonomous vehicle drops-off the ride requester).

Claim 7:  DeLizio further teaches querying a database to obtain data regarding at least one…drop-off location (paragraphs 249-250: In some embodiments, the fleet controller includes a database associating locations and events for which coordinated drop-off may be utilized. In other embodiments, such a database may be remotely available as a service to the fleet controller, ride service controller, or autonomous vehicle; The drop-off point is a specific location at the destination, and accessible using the given path information, marker information, landmark information, or other information needed to navigate the autonomous vehicle to the drop-off point (see discussion below). At stage 6, the fleet controller associates the coordination information with the ride request. For example, the fleet controller may store the coordination information in a database along with the ride request), teaches a condition of the requested drop-off location (paragraphs 123-127:  e.g.,  some embodiments, if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride; user may provide touchscreen input indicating the specific drop-off location. In another example, the ride service controller may present a plurality of predetermined drop-off locations (e.g., video containing graphical overlays representing selectable drop-off locations). In response, a passenger can select a drop-off location. The ride service controller can translate the input indicate a real-world marker, location, landmark, etc.); comparing the obtained information to the at least one drop-off location preference parameter whether the condition of the … drop-off location satisfies the at least one drop-off location preference parameter (paragraphs 123-124: Ride customers may have pickup and drop-off preferences that cannot be specified using traditional addressed dereferencing via GPS mapping systems, GPS coordinates, etc. For example, a ride customer may want to be picked up in his driveway, and dropped off at a particular walkway of a building that has a specified street address; if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride (e.g., based on the video feed or other information about the destination), the autonomous vehicle may transport the passenger to an alternative drop-off location); and if the condition of the at least one alternative drop-off location does not satisfy the at least one drop-off location preference parameter, prompting the user to select at least one of canceling the requested ride, postponing the requested ride, and increasing a value of the first distance, wherein the prompting is performed using a computer (Examiner’s Note:  The preceding step is conditional such that under a broadest scenario (i.e., a scenario in which the obtained data regarding the condition does satisfy the preference parameter), the method need not invoke the step for “prompting the user to select…."  Accordingly, the prior art covers the scope of the claim since DeLizio teaches drop-offs under either scenario, i.e., drop-off location preference parameter is satisfied, or is not satisfied.  See Ex parte Katz, 2010-006083, 2011 WL 514314, at *4 (BPAI 2011) (non-precedential) (citing In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)); see also, Ex parte Masuda, 2016 WL 3036388 (PTAB May 11, 2016).  If Applicant wishes to require the “prompting” to be positively performed within the scope of claim 7, the Examiner suggests removing the “if” condition, or positively recite occurrence of the condition and execution of the “prompting”), but does not teach the data as pertaining to at least one alternative drop-off location.
Rakah teaches obtained data regarding a condition of the at least one alternative drop-off location (paragraphs 117-119, 395-396, and 427: Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of DeLizio/Rakah, Rakah’s data regarding a condition of at least one alternative drop-off location, as claimed, in order to serve the motivation to provide users with flexibility in ridesharing arrangements (Rakah at paragraph 116, last sentence), to help determine optimal paths and drop-off locations for rideshare vehicles and riders (Rakah at paragraph 149), and to balance the needs of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10:  DeLizio further teaches wherein a preference expressed by the drop-off location preference parameter is dependent on a geographic location of the service area (paragraphs 123-124:  e.g., if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride (e.g., based on the video feed or other information about the destination), the autonomous vehicle may transport the passenger to an alternative drop-off location; ride customers may have pickup and drop-off preferences that cannot be specified using traditional addressed dereferencing via GPS mapping systems, GPS coordinates, etc. For example, a ride customer may want to be picked up in his driveway, and dropped off at a particular walkway of a building that has a specified street address).

Claim 11:  Although DeLizio does not explicitly teach the limitation of claim 11, Rakah further teaches wherein a preference expressed by the drop-off location preference parameter is dependent on a number of passengers (paragraphs 117, 395, and 427: e.g., Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of DeLizio/Rakah, Rakah’s feature for expressing a preference by drop-off location preference parameter dependent on a number of passengers, as claimed, because a number of pick-ups and/or passengers is an important consideration in determining the comfort level, convenience, and risk of delay pursuant for fulfilling a request for a particular user, and because taking into account a user’s preference for a number of passengers would serve the motivation to balance the needs (and preferences) of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12:  DeLizio further teaches wherein a preference expressed by the drop-off location preference parameter is learned over time (paragraphs 135 and 154-156:  can include on-demand ride requests or predictive ride requests. The ride publications can indicate pickup locations, drop-off locations, passenger ride profiles (indicating ride preferences as described elsewhere herein), and any other information suitable for facilitating ride service by the autonomous vehicle).

Claim 13:  Each of DeLizio and Rakah further teaches further teaches wherein a preference expressed by the drop-off location preference parameter is set by the user (DeLizio at paragraphs 125 and 183:  e.g., In some instances, the ride service controller presents a graphical depiction of the destination, and a passenger can select a particular location in the interface. For example, the ride service controller may present video content (still photos, motion video, etc.) recorded in and around the destination. Alternatively, the ride service controller may present animation or other graphical depiction of the destination The user may provide touchscreen input indicating the specific drop-off location; de service controller receives a message requesting ride-related input affecting the passenger's ride, and presents the message in a user interface. The ride-related input may relate to a route for the ride, cabin conditions (temperature, media selection, etc.), particular drop-off location at the destination, or any other relevant information that can be used to facilitate ride service; See also, Rakah at paragraphs 99, 117, 395, and 427:  Ride service parameters may include user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from a starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc.; user may send ride requests and ride service parameters to ridesharing management server; e user may further input ride service parameters through, for example, a settings component provided on a user interface. Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination).

Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over DeLizio (US 2018/0202822) in view of Rakah et al. (US 2018/0211541, hereinafter “Rakah”), as applied to claim 1 above, and further in view of Rao et al. (US 2020/0240804, hereinafter “Rao”).

Claim 8:  DeLizio teaches a drop-off location preference parameter…at the drop-off location (as discussed above in the rejection of claim 1, see at least paragraph 23 of DeLizio), but does not teach the preference parameter indicates a user preference with regard to at least one of a noise level, a pedestrian density level, accessibility conditions, road quality, weather quality, visibility, and lighting.  
Rao teaches preference parameter indicates a user preference with regard to at least one of a noise level, a pedestrian density level, accessibility conditions, road quality, weather quality, visibility, and lighting (paragraphs 28-32: In some embodiments, the account module 206 receives, from the user, explicit preferences. For example, the user may establish a set of one or more preferences such as avoid freeways/highways, avoid tolls, avoid bridges, or avoid hills; preferences can be learned by the preference module; if the user consistently (e.g., exceeding a predetermined threshold) chooses routes that avoids hills and the networked system 102 knows the user drives an electric vehicle or hybrid, the preference module 208 identifies a preference to avoid hills or to conserve vehicle battery usage in the electric vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine DeLizio/Rakah with Rao because the references are analogous they are each  directed to rideshare management features, which is within applicant’s field of rideshare services, and because modifying DeLizio/Rakah’s drop-off preference parameters to incorporate Rao’s preference regarding road quality, as claimed, would serve the motivation to determine optimal paths and drop-off locations for rideshare vehicles and riders (Rakah at paragraph 149), and to balance the needs of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as unpatentable over DeLizio (US 2018/0202822) in view of Rakah et al. (US 2018/0211541, hereinafter “Rakah”), as applied to claim 1 above, and further in view of Engle et al. (US 2020/0057438, hereinafter “Engle”).

Claim 9:  DeLizio teaches wherein a preference expressed by the drop-off location preference parameter is dependent on [a value] (as discussed above in the rejection of claims 1/15, see at least paragraph 23 of DeLizio), but does not teach the preference parameter as being dependent on at least one of time of day, time of week, and time of year.  
Engle teaches a preference parameter dependent on at least one of time of day, time of week, and time of year (paragraph 66: The period of time may be based on a preference of the passenger of the autonomous vehicle 100, identification information about the passenger, the drop-off location, distance from the drop-off location to a destination, chronological information, or the like. For example, when the drop-off is at night (e.g., after 9 p.m. or after sunset), the set period of time may be longer than it would be during the day. In another example, when the drop-off location is far from the destination, the set period of time will be longer than if the drop-off location was closer to the destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine DeLizio/Rakah with Engle because the references are analogous they are each  directed to rideshare management features, which is within applicant’s field of rideshare services, and because modifying DeLizio/Rakah’s drop-off preference parameters to incorporate Engle’s preference dependent on time of day, as claimed, would serve the motivation to balance the needs of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269), and in pursuit of promoting rider safety by choosing an appropriate (lighted) drop-off location after dark (which is linked to time-of-day); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14:  DeLizio teaches wherein a preference expressed by the drop-off location preference parameter is dependent on [a value], but does not teach the preference parameter as being based on demographic information regarding the user.  
Engle teaches a preference parameter based on demographic information regarding the user (paragraph 66: The period of time may be based on a preference of the passenger of the autonomous vehicle 100, identification information about the passenger, the drop-off location, distance from the drop-off location to a destination, chronological information, or the like. For example, when the drop-off is at night (e.g., after 9 p.m. or after sunset), the set period of time may be longer than it would be during the day. In another example, when the drop-off location is far from the destination, the set period of time will be longer than if the drop-off location was closer to the destination. In a yet further example, where the passenger is a child, the period of time may be longer than if the passenger was an adult).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine DeLizio/Rakah with Engle because the references are analogous they are each  directed to rideshare management features, which is within applicant’s field of rideshare services, and because modifying DeLizio/Rakah’s drop-off preference parameters to incorporate Engle’s preference based on demographic information of the user, as claimed, would serve the motivation to balance the needs of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269), and in pursuit of promoting rider safety by choosing a drop-off location suited to a potentially more vulnerable rider (e.g., a child or elderly rider) based on a demographic attribute (e.g., age) related thereto; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15-17 are rejected under 35 U.S.C. §103 as unpatentable over DeLizio (US 2018/0202822) in view of Rakah et al. (US 2018/0211541, hereinafter “Rakah”) in view of Ramot et al. (US 2020/0160709, hereinafter “Ramot”).

Claim 15:  DeLizio teaches a destination information system for a ride share service, the ride share service for transporting a user in response to receipt of a ride request including a pick-up location and a requested drop-off location (paragraphs 4, 57, 60, 131, 135, 163, 249-250, 269, 349, 358, and Figs. 1-2: system for controlling autonomous vehicles, according to some embodiments of the inventive subject matter. In FIG. 1, a system 100 includes a network 108 connected to fleet controllers 102, autonomous vehicles 104, and ride service controllers; embodiments enable ride customers to specify drop-off location information, some embodiments enable users to specify a rendezvous point at a location. The ride pickup location can be specified by information such as an address, GPS coordinates, etc. A pick-up rendezvous point specifies a particular location at or about the pick-up location; ride publications can include on-demand ride requests or predictive ride requests; e ride request is associated with a user account and may indicate a pickup location, destination, and other information for facilitating ride service), the destination information system comprising:
a processor configured to execute program code (paragraphs 70, 73, 75, 355, and Figs. 3-4:  ride service controller 300 includes…processor(s), memory…machine executable instructions; fleet controller 400 includes input output devices 402, network interface 404, map unit 406, location unit 408, fleet unit 410, processor; The processor(s) 412 can execute instructions contained in the memory);
a database accessible by the processor and storing data collected by a plurality of vehicles traversing the service area, wherein each of the vehicles is equipped with at least one of a sensor and at least one imaging device for collecting the data (paragraphs 90, 124, 144, 173, 194, 249-250, 266, 272, 282, 289, and 346:  fleet controller includes a database associating locations and events for which coordinated drop-off may be utilized. In other embodiments, such a database may be remotely available as a service to the fleet controller, ride service controller, or autonomous vehicle; autonomous vehicle may select a path based on information collected from other vehicles, its own history, or any other information; functionality such as secure ride pick-up/drop-off, specific pick-up/drop-off locations, ride coordination for events, remote inputs (non-passenger) affecting vehicle state, configuring vehicle parameters based on history and information from other vehicles; various sensors to perceive the ambient environment including cameras, lidar, radar, etc.; autonomous vehicle can employ any of its components to determine the drop-off point, such as cameras, radar, etc.; components that identify specified drop-off locations (e.g., cameras, computer vision components, etc.); fleet controller receives registration requests from autonomous vehicles; embodiments may the select location based on information collected from other autonomous vehicles, where the information indicates heavy ride request activity; information includes any suitable information collected by one or more sensors of an autonomous vehicle; autonomous vehicle may select a path based on information collected from other vehicles);
a real time fleet information (RTFI) module comprising program code stored on non-transitory media (paragraphs 3, 56-58, 174, 312, 349, 358, and Figs. 1-3:  e.g.,  embodiments provide components and functionality that enable autonomous vehicle fleets to provide widespread ride service according to various scheduling and utilization functionalities; aspects of the present inventive subject matter may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module” or “system”; inventive subject matter may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon; real-time ridesharing;  ride controller may dynamically receive a location without any knowledge of how it was determined or of the device from which it came) that when executed by the processor cause the system to:
dispatch a selected vehicle to the pick-up location (paragraph 166:  fleet controller receives acceptance of the conditions and forwards a message to the autonomous vehicle. At stage 12, the autonomous vehicle's ride controller receives the message indicating acceptance of the conditions. At stage 13, autonomous vehicle's ride controller instructs the autonomous vehicle to go to the pickup location according to the ride request and conditions. At stage 14, the autonomous vehicle's ride controller instructs the autonomous vehicle to pick-up the passenger and provide the ride according to the ride conditions and ride request);
query a database to obtain data regarding … the requested drop-off location (paragraphs 249-250 and 289: In some embodiments, the fleet controller includes a database associating locations and events for which coordinated drop-off may be utilized. In other embodiments, such a database may be remotely available as a service to the fleet controller, ride service controller, or autonomous vehicle; The drop-off point is a specific location at the destination, and accessible using the given path information, marker information, landmark information, or other information needed to navigate the autonomous vehicle to the drop-off point; fleet controller may store the coordination information in a database along with the ride request; autonomous vehicle may select a path based on information collected from other vehicles), and also teaches a condition of the requested drop-off location, though the condition is not obtained from the database query (paragraphs 123-127: e.g., some embodiments, if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride; user may provide touchscreen input indicating the specific drop-off location. In another example, the ride service controller may present a plurality of predetermined drop-off locations (e.g., video containing graphical overlays representing selectable drop-off locations). In response, a passenger can select a drop-off location. The ride service controller can translate the input indicate a real-world marker, location, landmark, etc.);
compare the obtained information to the at least one drop-off location preference parameter to determine whether the condition of the requested drop-off location satisfies the at least one drop-off location preference parameter (paragraphs 123-124: Ride customers may have pickup and drop-off preferences that cannot be specified using traditional addressed dereferencing via GPS mapping systems, GPS coordinates, etc. For example, a ride customer may want to be picked up in his driveway, and dropped off at a particular walkway of a building that has a specified street address; if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride (e.g., based on the video feed or other information about the destination), the autonomous vehicle may transport the passenger to an alternative drop-off location);
if the condition of the requested drop-off location does not satisfy the at least one drop-off location preference parameter (paragraphs 123-127, 261, 266, and 268:  e.g.,  if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride (e.g., based on the video feed or other information about the destination); the autonomous vehicle's driving and guidance system determines whether it has arrived at a drop-off location. If so, the flow continues at block 2916, where the autonomous vehicle drops off its passenger(s). If the autonomous vehicle has not arrived at its drop-off location, the flow continues; navigation unit determines an alternative destination that does not have unsafe traffic conditions. For example, if the original destination is on a busy road, navigation unit may modify the destination to be on a side street nearby the original destination. In some embodiments, the autonomous vehicle determines the alternate location based at least in part on input from a passenger);
querying the database containing the collected data to obtain information regarding …the at least one alternative drop-off location (paragraphs 249-250 and 289: In some embodiments, the fleet controller includes a database associating locations and events for which coordinated drop-off may be utilized. In other embodiments, such a database may be remotely available as a service to the fleet controller, ride service controller, or autonomous vehicle) and also teaches a condition of the requested drop-off location, though the condition is not obtained from the database query (paragraphs 123-127: e.g., some embodiments, if the drop-off location is unsatisfactory to the passenger or to the user who originally ordered the ride; user may provide touchscreen input indicating the specific drop-off location. In another example, the ride service controller may present a plurality of predetermined drop-off locations (e.g., video containing graphical overlays representing selectable drop-off locations). In response, a passenger can select a drop-off location. The ride service controller can translate the input indicate a real-world marker, location, landmark, etc.).

DeLizio does not explicitly teach:
query the database to obtain information regarding a condition of the requested/alternative drop-off location;
determine at least one alternative drop-off location within a first distance from the requested drop-off location;
compare the obtained information regarding the condition of the at least one alternative drop off location to the at least one drop-off location preference parameter to determine whether the condition of the at least one alternative drop-off location satisfies the at least one drop-off location preference parameter; and
if the condition of the at least one alternative drop-off location satisfies the at least one drop-off location preference parameter, providing computer-executable routing instructions to an autonomous driving system of the selected vehicle to cause the selected vehicle to drive to the determined at least one alternative drop-off location.

Rakah teaches:
query a database to obtain information regarding a condition of the requested drop-off location (paragraphs 427, 431, 457, and 466:  Ride service parameters may include user preference parameters regarding a vehicle ridesharing service, for example…a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride; database access module 2410 may cooperate with database 2412 to retrieve map information, traffic data, environmental condition data, and/or any associated stored data or metadata. For example, database, module 2410 may send a database query to database 2412 which may be associated with database; Database access module 2410 may select map information in accordance with GPS data and determined pick-up and drop-off locations specified by user);
determine at least one alternative drop-off location within a first distance from the requested drop-off location (paragraphs 116, 145, and 288:  e.g.,  by encouraging the user to walk from a drop-off location different from but within a certain distance from the desired destination, the vehicle may be able to accommodate subsequent pick-ups, or arrive at the subsequent pick-up locations more quickly. The vehicle ridesharing service management system may provide incentives or rewards for the user who are willing to walk a certain distance; ridesharing management server 150 may change the first drop-off location to a location closer to or at the first desired destination, thus reducing the walking distance for the first user to arrive at his desired destination. For another example, the first drop-off location may be changed to a location where the first user does not need to cross the street to arrive at his desired destination, without causing or increasing detour for the vehicle to arrive at the second pick-up location;  Additionally or alternatively, route module 1220 may change at least one pick-up location and/or drop-off location of at least one of (or each of) the first, second, and third users if route module 1220 determines that such a change would further optimize the generated route for the ridesharing vehicle. Such optimization may be rejected if the new pick-up location and/or drop-off location would be too inconvenient for a corresponding user (e.g., by exceeding a threshold walking distance and/or time, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine DeLizio with Rakah because the references are analogous because the references are each directed to rideshare management features, which is within applicant’s field of rideshare services, and because modifying DeLizio to Rakah’s database query to obtain information regarding a condition of the requested drop-off location and determine an alternative drop-off location within a first distance from the requested drop-off location, as claimed, would serve the motivation to store, organize and provide access to information for accommodating rideshare-user preferences (Rakah at paragraph 117) and to improve user satisfaction (Rakah at paragraphs 388), such as by using the queried information for determining optimal paths and drop-off locations for rideshare vehicles and riders (Rakah at paragraph 149), and to balance the needs of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

DeLizio and Rakah do not explicitly teach:
compare the obtained information regarding the condition of the at least one alternative drop off location to the at least one drop-off location preference parameter to determine whether the condition of the at least one alternative drop-off location satisfies the at least one drop-off location preference parameter; and
if the condition of the at least one alternative drop-off location satisfies the at least one drop-off location preference parameter, providing computer-executable routing instructions to an autonomous driving system of the selected vehicle to cause the selected vehicle to drive to the determined at least one alternative drop-off location.

Ramot teaches:
compare the obtained information regarding the condition of the at least one alternative drop off location to the at least one drop-off location preference parameter to determine whether the condition of the at least one alternative drop-off location satisfies the at least one drop-off location preference parameter (paragraphs 14-15, 268, 292, 294-295, 298, and 322-326:  when it is determined that a drop off at the drop-off location fails to meet the safety threshold, enable analysis of the traffic data obtained from the at least one sensor to identify an alternative location, in a vicinity of the drop-off location, that complies with the safety threshold; and direct the vehicle-for-hire to the alternative location, to drop off the specific passenger at the alternative location); and
if the condition of the at least one alternative drop-off location satisfies the at least one drop-off location preference parameter, providing computer-executable routing instructions to an autonomous driving system of the selected vehicle to cause the selected vehicle to drive to the determined at least one alternative drop-off location (paragraphs 14-15, 268, 292, 294-295, 298, and 322-326:  At step 2023, vehicle direction module 1820 may direct the vehicle-for-hire to the alternative location, to drop off the specific passenger at the alternative location. For example, vehicle direction module 1820 may control one or more components (e.g., an accelerator, a brake, a steering mechanism, or the like) of the vehicle (e.g., using driving-control device 120F)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine DeLizio/Rakah with Ramot because the references are analogous because the references are each directed to rideshare management features, which is within applicant’s field of rideshare services, and because modifying DeLizio/Rakah to incorporate Ramot’s alternative drop-off features, as claimed, would serve the motivation in the art to transport passengers to alterative drop off location when an initial drop-off location is unsatisfactory (DeLizio at paragraph 23), which would also serve the motivation to improve user satisfaction (Rakah at paragraphs 388); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16:  Each of DeLizio and Rakah further teaches wherein the RTFI module further comprises program code that, when executed by a processor, causes the system to: provide the user with an electronic message including information regarding the condition of the requested drop-off location (DeLizio at paragraphs 123-127, 132, 184, and 191:  e.g., ride service controller may present a plurality of predetermined drop-off locations (e.g., video containing graphical overlays representing selectable drop-off locations) [wherein the presented information represents a message provided via a computer device since it is sent/received with a computer, and because it conveys information regarding a condition of a drop-off location, e.g., condition was met and passenger drop-off completed]. In response, a passenger can select a drop-off location. The ride service controller can translate the input indicate a real-world marker, location, landmark, etc.; See also, Rakah at paragraphs 117-119, 132, 395-396, 427, and 448: message may further cause a display of an indication of an estimated walking distance from the starting point to the assigned pick-up location. In addition, the message may include an estimated walking distance from the assigned drop-off location to the desired destination [which is information regarding the condition of the drop-off location]; Transmission module 2408 may communicate confirmation messages and notification and/or alerts based on detected changes in real-time traffic data, which may then change the pick-up and/or drop-off locations for the user to alternative location [wherein the messages/notifications/alerts are provided via a computer device since they are sent/received via computer, and because they conveys information regarding a condition of a drop-off location, e.g., change, alternative location]).

Claim 17:  Although DeLizio does not explicitly teach the limitation of claim 17, Rakah further teaches wherein the RTFI module further comprises program code that, when executed by a processor, causes the system to: provide the user with an electronic recommendation regarding the at least one alternative drop-off location (paragraphs 22, 116, 132, 429, and 448: The message may appear in different formats, for example, a text message including the estimated pick-up time, an audio message, or an image. Transmission module 2408 may communicate confirmation messages and notification and/or alerts based on detected changes in real-time traffic data, which may then change the pick-up and/or drop-off locations for the user to alternative locations. For example, ridesharing management server 150 may send information about the pick-up location to the user including walking directions to a location that is, for example, at least one block away from the user's starting point; In some embodiments, the actual pick-up location and the actual drop-off location may be different from the starting point and the desired destination. For example, the pick-up location may be of a certain distance from the starting point, where the user may be directed to for pick-up. By encouraging the user to walk to a pick-up location nearby, consistent with some embodiments, the vehicle may more easily and quickly locate the user without excessive detour, or causing excessive delay for users who are in the vehicle. Similarly, by encouraging the user to walk from a drop-off location different from but within a certain distance from the desired destination, the vehicle may be able to accommodate subsequent pick-ups, or arrive at the subsequent pick-up locations more quickly. The vehicle ridesharing service management system may provide incentives or rewards for the user who are willing to walk a certain distance); and prompt the user to select one of the requested drop-off location and the at least one alternative drop-off location (paragraphs 123-127 and 132:  e.g., ride service controller may present a plurality of predetermined drop-off locations (e.g., video containing graphical overlays representing selectable drop-off locations). In response, a passenger can select a drop-off location. The ride service controller can translate the input indicate a real-world marker, location, landmark, etc.);.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of DeLizio/Rakah, Rakah’s feature for providing a user with a recommendation regarding an alternative drop-off location and prompting the user to select the requested or alternative drop-off locations, as claimed, in pursuit of balancing the needs (and preferences) of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269), and to promote more efficient vehicle use and management, more user flexibility, and less air pollution associated with vehicle use through incentives/rewards for users who are willing to walk a certain distance to a different drop-off location (Rakah at paragraph 116); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over DeLizio (US 2018/0202822) in view of Rakah et al. (US 2018/0211541, hereinafter “Rakah”) in view of Ramot et al. (US 2020/0160709, hereinafter “Ramot”), as applied to claim 15 above, and further in view of Rao et al. (US 2020/0240804, hereinafter “Rao”).

Claim 18:  DeLizio teaches a drop-off location preference parameter…at the drop-off location (as discussed above in the rejection of claim 15, see at least paragraph 23 of DeLizio), but does not teach the preference parameter indicates a user preference with regard to at least one of a noise level, a pedestrian density level, accessibility conditions, road quality, weather quality, visibility, and lighting.  
Rao teaches preference parameter indicates a user preference with regard to at least one of a noise level, a pedestrian density level, accessibility conditions, road quality, weather quality, visibility, and lighting (paragraphs 28-32: In some embodiments, the account module 206 receives, from the user, explicit preferences. For example, the user may establish a set of one or more preferences such as avoid freeways/highways, avoid tolls, avoid bridges, or avoid hills; preferences can be learned by the preference module; if the user consistently (e.g., exceeding a predetermined threshold) chooses routes that avoids hills and the networked system 102 knows the user drives an electric vehicle or hybrid, the preference module 208 identifies a preference to avoid hills or to conserve vehicle battery usage in the electric vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine DeLizio/Rakah/Ramot with Rao because the references are analogous they are each  directed to rideshare management features, which is within applicant’s field of rideshare services, and because modifying the drop-off preference parameter to incorporate Rao’s preference regarding road quality, as claimed, would serve the motivation to determine optimal paths and drop-off locations for rideshare vehicles and riders (Rakah at paragraph 149), and to balance the needs of individual users with the benefits of rideshare fleet optimization (Rakah at paragraph 269); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. (US Patent No. 10,152,053):  discloses passenger classification-based autonomous vehicle routing, including identifying demographic information and vulnerability scores for users along with locations, priorities, accessibility needs and the like pertaining to management of a fleet of vehicles providing rides to the users (at least col. 2, lines 1-48 and col. 9, lines 1-46).
Jung (US 2014/0058896):  discloses features for managing a vehicle transport service based on, inter alia, preferences and conditions related to a user and/or demographic information, pick-up and drop-off locations, vehicle type, and the like  (at least paragraphs 51, 83, 119, 145, 160, 191, and Fig. 4).
Ride-Sharing App Focused on Women’s Safety Expands to DC. University Wire [Carlsbad] 31 Aug 2018:  discloses a ride-sharing offering riders and drives with demographic (gender) preference options.
CARCOs SafeRIDE Certified, an Ongoing Driver and Vehicle Monitoring Service, Ensures Safety and Compliance in the Rideshare Industry. Financial Services Monitor Worldwide [Amman] 09 Jan 2018:  discloses a risk monitoring and fraud prevention solution employed in the rideshare industry.
A driver and riders matching approach. Yousaf, Jamal; Juanzi Li. 2014 11th Web Information System and Application Conference (WISA). Proceedings: 53-60;269. IEEE Computer Society. (2014):  discloses an algorithm for matching riders and drivers in a ride-sharing system according to participant preferences.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/21/2022